Citation Nr: 1210807	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  06-36 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to April 4, 2007, and in excess of 40 percent since April 4, 2007, for a low back disability. 

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that increased the disability rating for the Veteran's service-connected low back disability from 10 to 20 percent disabling, effective May 9, 2005, denied entitlement to service connection for right lower extremity radiculopathy, and denied a TDIU rating.  A May 2007 rating decision increased the rating for the low back disability from 20 to 40 percent disabling, effective April 4, 2007.  However, as that grant does not represent a total grant of the benefits sought on appeal, the claim for an increased rating for a low back disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran's case was previously remanded by the Board in May 2008, July 2009, and November 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the claims file, the Board finds that, unfortunately, the claim must be remanded one more time prior to deciding the claims on appeal.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

In November 2011, the Veteran submitted VA Forms 21-4142 for Dr. Vincent Smith, Dr. Myron Lewis from Memphis Gastroenterology, Dr. Glen Crosby from The Crosby Clinic Neurosurgery, Dr. Dowling from Otho Memphis, Dr. Sam Poisal from Atoca Chiropractic Clinic, and Dr. Robert Kaplain, in order to obtain records related to his pending appeal.  A review of the claims file shows these records have not been requested and associated with the claims file.  To ensure due process, these records must be obtained and associated with the claims file.  

Moreover, in the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In a November 2010 Board remand, the RO was requested to schedule the Veteran for a VA neurological examination.  While VA examination was performed in December 2010 addressing the Veteran's spine disability, a neurological VA examination was not conducted.  On remand, the Veteran must be afforded a VA neurological examination.   

Finally, a review of the Virtual VA file for the Veteran's appeal shows that VA outpatient treatment records were associated with the Veteran's file in December 2011.  The most recent Supplemental Statement of the Case (SSOC) was issued in October 2011.  Therefore, not all VA treatment records that are now a part of the claims file were considered in the most recent SSOC.  On remand, a new SSOC which considers all records, including any Virtual VA medical records, must be issued.  

Accordingly, the case is REMANDED for the following action:

1. The RO should request and associate with the claims file all of the treatment records from the physicians noted in the VA Forms 21-4242 submitted in November 2011.  All attempts to procure the records should be documented in the file.  If the RO cannot obtain the records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA neurological examination to determine the current nature and etiology of the currently diagnosed radiculopathy of the bilateral lower extremities.  The claims file should be reviewed by the examiner and that review should be reflected in the examination report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the August 2005, April 2007, August 2008, August 2009, and October 2009 VA examinations and opinions, and discuss private and VA medical records relating to the low back disability.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following opinions: 

(a) Is it as likely as not (50 percent or more probability) that any disc rupture at L4-5 and associated radiculopathy of the bilateral lower extremities are due to or the result of the service-connected low back disability? 

(b) Is it as likely as not (50 percent or more probability) that any L4-5 disc rupture or radiculopathy of the bilateral lower extremities has been aggravated by the Veteran's service-connected low back disability?  The examiner should state whether any permanent increase in the underlying pathology was due to normal progression of the disorder. 

3.  Following completion of the above, adjudicate the issues on appeal.  If the decisions remain adverse to the appellant, he and his representative should be provided with a supplemental statement of the case.  Any SSOC issued must consider both the paper claims file and any additional Virtual VA documents not part of the paper claims file, including VA outpatient treatment records associated with the Virtual VA file in December 2011.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


